Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 6, 2019

                                      No. 04-19-00044-CV

                                    TITLE SOURCE, INC.,
                                          Appellant

                                                 v.

              HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                    Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI06300
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
        After considering appellant’s opposed motion for leave to file a supplemental appellant’s
brief and appellee’s response in opposition, the court GRANTS appellant’s motion and accepts
the supplemental brief filed on July 23, 2019. Appellant is advised that it must still comply with
Texas Rule of Appellate Procedure 9.4(i)(2)(B) in that the aggregate of all of appellant’s briefs in
this appeal may not exceed 27,000 words.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court